Exhibit 10.11

 

  News Corporation 2013 Long-Term Incentive Plan   (Stock – US)   RESTRICTED
SHARE UNIT TERMS AND CONDITIONS NOTICE  

 

    Award of Restricted Share Units   

News Corporation, a Delaware corporation (“News Corp”), has awarded you the
number of restricted share units (“RSUs”) relating to shares of its Class A
Common Stock, par value $0.01 per share (the “NWSA Shares”), set forth in your
Summary of RSU Award (the “RSU Award”). The terms and conditions of the RSU
Award are set forth in this RSU Terms and Conditions Notice (the “RSU Terms and
Conditions Notice”) and in the News Corporation 2013 Long-Term Incentive Plan,
as amended and restated (the “2013 LTIP”).

 

The terms of the 2013 LTIP are incorporated herein by reference. All capitalized
terms that are not defined in this RSU Terms and Conditions Notice have the
meaning set forth in the 2013 LTIP. By accepting the RSU Award, you agree to all
of the terms and conditions described in this RSU Terms and Conditions Notice
and in the 2013 LTIP. You acknowledge that you have carefully reviewed the 2013
LTIP and agree that the terms of the 2013 LTIP will control in the case of any
conflict between this RSU Terms and Conditions Notice and the 2013 LTIP.

 

Subject to the terms and conditions set forth herein, RSUs represent the
potential to receive, at the end of the applicable vesting period, a number of
NWSA Shares. (the “RSU Program”).

 

The NWSA Shares that you receive, if any, will be fully vested and may be
immediately available for sale, subject to News Corp’s Insider Trading and
Confidentiality Policy.

 

Conversion of Restricted Share Units   

Unless otherwise provided in this RSU Terms and Conditions Notice, your RSUs
will convert to NWSA Shares according to the vesting schedule set forth in the
RSU Award; provided that you remain employed by News Corp from the date of the
RSU Award through the relevant vesting dates, as set forth in the RSU Award and
with the exceptions set forth below.

 

As soon as is reasonably practicable following the vesting date set forth in the
RSU Award, the NWSA Shares payable with respect to the vested RSUs will be
issued and evidenced in such manner as the Committee in its discretion shall
deem appropriate, including, without limitation, book-entry, registration or
issuance of one or more stock certificates. Upon issuance, your RSUs shall be
extinguished and such RSUs will no longer be considered to be held by you for
any purpose.

 

Withholding Taxes   

You agree, as a condition of the RSU Award, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of granting or vesting of your RSUs or your acquisition of NWSA Shares relating
to the RSU Award. In the event that News Corp or any Affiliate, as the case may
be, determines that any applicable Federal, state, local or foreign tax or
withholding payment is required relating to the RSU Award or acquisition of NWSA
Shares related thereto, News Corp, or any Affiliate, as the case may be, will
have the right to: (i) require that you arrange to make such payments to News
Corp or any Affiliate; (ii) withhold such amounts from other payments due to you
from News Corp or any Affiliate; or (iii) allow for the surrender of the number
of NWSA Shares relating to the RSU Award in an amount equal to the withholding
or other taxes due (for this purpose, surrendered NWSA Shares will be valued
using the closing price of the NWSA Shares on the NASDAQ Global Select Market or
other principal stock exchange on which the NWSA Shares are listed on the
trading date immediately prior to the vesting date); provided that the NWSA
Shares so withheld will have an aggregate Fair Market Value not exceeding the
minimum amount of tax required to be withheld by applicable law.

 



--------------------------------------------------------------------------------

    Employment with News Corp   

Except as provided herein, your eligibility to receive NWSA Shares is subject to
the condition that you remain employed by News Corp from the date hereof through
the date on which the RSUs vest, subject to the terms of your RSU Award and with
the exceptions set forth below.

 

Subject to the exceptions set forth below, in the event your employment is
terminated before your RSUs vest, you shall forfeit your RSU Award and neither
you, nor your beneficiary or estate, shall be entitled to receive any payment
under your RSU Award.

 

In the event your employment is terminated due to your Retirement or Permanent
Disability before your RSUs vest, your RSUs shall continue to vest, to the
extent not already vested, for a period of three years following such
termination. At the end of the three-year period, you shall forfeit any
remaining unvested RSUs and neither you, nor your beneficiary or estate, shall
be entitled to receive any payment under your RSU Award.

 

In the event of your death, RSUs not previously vested shall immediately become
vested.

 

In the event that your employment during the applicable vesting period transfers
from one business group, including corporate groups, which participates in the
News Corp RSU Program to another business group that also participates in the
News Corp RSU Program, you will remain eligible to receive payment under your
RSU Award.

 

If your business entity is merged with another entity within News Corp or is
sold outside of News Corp, the Committee may, in its sole discretion, make such
adjustments to your RSU Award as it deems appropriate. All determinations that
the Committee makes shall be conclusive and binding on all persons for all
purposes. The Committee need not treat all RSU awards in the same manner.

 

Leaves of Absence   

For purposes of the RSU Award, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by News Corp or an
Affiliate in writing, if the terms of the leave provide for continued Service
crediting, or when continued Service crediting is required by applicable law.
However, your Service will be treated as terminating three months after you went
on employee leave, unless your right to return to active work is guaranteed by
law or by a contract. Your Service terminates in any event when the approved
leave ends unless you immediately return to active employee work.

 

The Committee shall determine, in its sole discretion, which leaves shall count
for this purpose, and when your Service terminates for all purposes under the
2013 LTIP.

 

No Vested Right in Future Awards   

Participant acknowledges and agrees (by accepting the RSU Award and receiving
this RSU Terms and Conditions Notice) that the eligibility to receive RSUs is
made on a fully discretionary basis by the Committee and that the RSU Award does
not lead to a vested right to receive any NWSA Shares, any additional RSUs or
other equity incentive awards in the future.

 

Further, the RSU Award set forth in the Summary of RSU Award constitutes a
non-recurring benefit and the terms of this RSU Terms and Conditions Notice are
only applicable to the RSU Award distributed subject to this RSU Terms and
Conditions Notice.

 

Employment Agreements   

This RSU Terms and Conditions Notice shall not be applied or interpreted in a
manner which would decrease the rights held by, or the payments owing to, you
under any employment agreement with News Corp and, if there is any conflict
between the terms of such employment agreement and the terms hereof, the
employment agreement shall control, except with respect to the forfeiture and
recoupment provisions set forth below which shall control.

 

 

  RSU Terms and Conditions Notice 2        



--------------------------------------------------------------------------------

    Forfeiture; Recoupment   

Notwithstanding anything to the contrary in this RSU Terms and Conditions
Notice, Participant acknowledges and agrees that the Committee shall have the
right to cause Participant to forfeit any gain realized by Participant with
respect to the RSU Award, as the Committee in its discretion shall determine, on
account of actions taken by, or failed to be taken by, Participant in violation
or breach of or in conflict with any (i) employment agreement, (ii)
non-competition agreement, (iii) agreement prohibiting solicitation of employees
or clients of News Corp or any Affiliate, (iv) confidentiality obligation with
respect to News Corp or any Affiliate, (v) News Corp policy or procedure
including, without limitation, News Corp’s Standards of Business Conduct, (vi)
other agreement or (vii) any other obligation of Participant to News Corp or any
Affiliate.

 

Confidentiality   

You acknowledge that you have read and understand News Corp’s policies on
confidentiality as set forth in the News Corp Standards of Business Conduct and
the News Corp Insider Trading and Confidentiality Policy (collectively, the
“Confidentiality Policies”) and hereby agree that during the course of your
employment with News Corp and any time after your employment with News Corp is
terminated, you will continue to abide by the terms of the Confidentiality
Policies, including with respect to any materials or information you receive in
connection with your RSU Award.

 

Retention and Other Rights   

The RSU Award does not give you the right to be retained or employed by News
Corp or any Affiliate in any capacity for any given period or upon any specific
terms of employment.

 

You waive any and all rights to compensation or damages for the termination of
your office or employment with News Corp or any Affiliate for any reason
(including unlawful termination of employment) insofar as those rights arise
from you ceasing to have rights in relation to the RSU Award as a result of that
termination or from the loss or diminution in value of such rights.

 

Stockholder Rights   

You, your estate or heirs, do not have any of the rights of a stockholder of
News Corp, including, without limitation, the right to vote or receive dividends
declared or paid on the NWSA Shares, unless and until any RSUs are paid out into
NWSA Shares and a certificate for such NWSA Shares has been issued or an
appropriate book entry has been made.

 

RSU Award Transferability   

Your RSUs may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, whether by operation of law or otherwise, nor may
your RSUs be made subject to execution, attachment or similar process.

 

Applicable Law and Forum   

This RSU Terms and Conditions Notice will be interpreted and enforced under the
laws of the State of New York, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this RSU
Terms and Conditions Notice to the substantive law of another jurisdiction.

 

By accepting the RSU Award, you expressly consent to the exclusive jurisdiction
of the federal or state courts serving New York, New York for all lawsuits and
actions arising out of or relating to this RSU Terms and Conditions Notice, and
you expressly waive any defense that such courts lack personal jurisdiction over
you. All such lawsuits and actions shall be tried in the federal or state courts
serving New York, New York to the exclusion of all other courts.

 

 

  RSU Terms and Conditions Notice 3        



--------------------------------------------------------------------------------

    Severability   

In the event that any provision of this RSU Terms and Conditions Notice shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of this RSU Terms and Conditions Notice, and this RSU
Terms and Conditions Notice shall be construed and enforced as if the illegal or
invalid provision had not been included.

 

Data Privacy   

News Corp may collect, hold, use and process personal data about you in order to
administer the 2013 LTIP. Such data includes, but are not limited to, the
information about you contained in the Summary of RSU Award, other personal and
financial data about you, such as your Social Security or tax identification
number, equity grant number, home address, business address and other contact
information, payroll information and any other information that might be deemed
appropriate by News Corp to facilitate the administration of the 2013 LTIP
(collectively, “Personal Data”).

 

News Corp will use reasonable administrative, technical and physical measures to
safeguard your Personal Data in its possession against loss, theft and
unauthorized use, disclosure or modification. News Corp will retain Personal
Data for no longer than is necessary for sound business and record retention
purposes. You have a right to access your Personal Data and a right to ask for
the correction or deletion of any inaccurate data held by News Corp concerning
yourself. If you wish to exercise those rights please contact your local Human
Resources representative and the News Corp Equity Plans Group.

 

News Corp may make your Personal Data available to other parties, such as
accountants, auditors, lawyers and other outside professional advisors, and to
service providers that assist News Corp in the administration of the 2013 LTIP
(collectively, “Service Providers”). News Corp takes steps to ensure that
Service Providers protect the confidentiality and security of your Personal
Data.

 

By accepting the RSU Award, you freely give unambiguous consent to News Corp to
collect, hold, use and process your Personal Data and to make your Personal Data
available to Service Providers for the purpose of administering the 2013 LTIP on
the terms set out above.

 

Consent to Electronic Delivery   

News Corp may choose to deliver certain statutory materials relating to the 2013
LTIP in electronic form. By accepting the RSU Award, you agree that News Corp
may deliver the 2013 LTIP, the 2013 LTIP prospectus and News Corp’s annual
report (Form 10-K) to you in an electronic format. If, at any time, you would
prefer to receive paper copies of these documents, as you are entitled to
receive, News Corp would be pleased to provide paper copies. Please contact News
Corp, Equity Plan Administration, 1211 Avenue of the Americas, New York, NY
10036 or send an email to EquityPlanAdmin@newscorp.com to request paper copies
of these documents.

 

2013 LTIP Materials   

Copies of the 2013 LTIP, the 2013 LTIP prospectus, and the annual report are
available on the Morgan Stanley Benefit Access website at
https://www.benefitaccess.com.

 

Section 409A   

It is intended that this RSU Terms and Conditions Notice comply with Section
409A to the extent subject thereto, and, accordingly, to the maximum extent
permitted, this RSU Terms and Conditions Notice will be interpreted and
administered to be in compliance with Section 409A. To the extent that News Corp
determines that you would be subject to the additional taxes or penalties
imposed on certain nonqualified deferred compensation plans pursuant to Section
409A as a result of any provision of this RSU Terms and Conditions Notice, such
provision shall be deemed amended to the minimum extent necessary to avoid
application of such additional taxes or penalties. The nature of any such
amendment shall be determined by News Corp.

 

 

  RSU Terms and Conditions Notice 4        



--------------------------------------------------------------------------------

        

Notwithstanding anything to the contrary in this RSU Terms and Conditions Notice
or the 2013 LTIP, to the extent required to avoid accelerated taxation and
penalties under Section 409A, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to the RSU Award during the
six-month period immediately following your “separation from service” (as
defined for purposes of Section 409A, a “Separation from Service”) will instead
be paid on the first payroll date after the six-month anniversary of your
Separation from Service (or your death, if earlier). Notwithstanding anything to
the contrary in this RSU Terms and Conditions Notice, for purposes of any
provision of this RSU Terms and Conditions Notice providing for the settlement
of any NWSA Shares upon or following a termination of employment or a
termination of Service that are considered “deferred compensation” under Section
409A, references to your “termination of employment” or “termination of Service”
(and corollary terms) with News Corp shall be construed to refer to your
Separation from Service.

 

 

  RSU Terms and Conditions Notice 5        